     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 1 of 8 Page ID #:10778



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     BRIEF REGARDING DEFENDANT’S
18                                             RECIPROCAL DISCOVERY OBLIGATIONS
                      v.
19
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Brett A. Sagel and

26   Alexander C.K. Wyman, hereby files its brief regarding defendant’s

27   reciprocal discovery obligations.

28
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 2 of 8 Page ID #:10779



 1         This motion is based upon the attached memorandum of points and

 2   authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: July 26, 2021                 Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           SCOTT M. GARRINGER
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                               /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 3 of 8 Page ID #:10780



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           After defendant MICHAEL JOHN AVENATTI failed to produce a single

 4   document pursuant to the reciprocal discovery deadline the Court

 5   ordered, to which defendant had stipulated, the government filed a

 6   motion in limine pursuant to Federal Rule of Criminal Procedure

 7   16(b)(1) asking the Court to require defendant to produce reciprocal

 8   discovery and/or to exclude any defense exhibits defendant would seek

 9   to admit at trial that defendant had not produced, absent a showing

10   of good cause.      (CR 283.)   Defendant opposed the government’s filing

11   (CR 301), and the government filed a reply in support of the motion

12   (CR 324).      The Court ordered defendant to produce reciprocal

13   discovery on “a rolling production of Rule 16(b) materials within

14   seven days and shall complete production no later than December 1,

15   2020.       This specifically includes all material for use at trial other

16   than impeachment evidence.       Dalliance is no substitute for
17   performance.”      (CR 371 at 6 (emphasis added and footnote omitted).)
18   Defendant failed to produce any reciprocal discovery by the December
19   deadline, and only after the government informed the Court that

20   defendant failed to provide reciprocal discovery, defendant produced

21   two documents totaling six pages to the government on December 17,

22   2020.1      Other than these six pages, defendant has produced no

23   reciprocal discovery before or since, and has not provided any trial

24   exhibits to the government.

25

26
            The government introduced into evidence, as Trial Exhibits 121
             1
27   and 122, the two documents defendant produced as his reciprocal
     discovery. Defendant asked no questions about Exhibit 121 and
28   approximately one question on Exhibit 122 to Geoffrey Johnson, the
     only witness to whom these documents relate.
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 4 of 8 Page ID #:10781



 1         As described below, this Court has consistently stated that

 2   there will be consequences for defendant’s failure to produce

 3   reciprocal discovery without a showing of good cause.            Defendant

 4   simply continued -- and continues -- to flout the Court’s orders.

 5   II.   RECIPROCAL DISCOVERY

 6         A.    Federal Rule of Criminal Procedure 16

 7         In October 2020, the Court determined that defendant’s

 8   reciprocal discovery obligations had “long ago” been triggered under

 9   Federal Rule of Criminal Procedure 16(b)(1), because defendant sought

10   discovery under Rule 16 and the government had substantially complied

11   with its discovery obligations.        (CR 371 at 5-6.)     As a result, Rule

12   16 required defendant to disclose to the government any documents,

13   objects, and reports of examinations and tests that he intended to

14   use in the defense case-in-chief, including any such evidence

15   defendant intended to introduce through a witness called by the

16   government.     Fed. R. Crim. Proc. 16(b)(1); United States v. Ellison,

17   704 F. App’x 616, 624-25 (9th Cir. 2017) (affirming district court’s
18   ruling that defendant must provide pretrial reciprocal discovery of
19   all non-impeachment documents defendant intended to use at trial);

20   United States v. Crowder, 325 F. Supp. 3d 131, 137 (D.D.C. 2018)

21   (collecting cases to state that a defendant must produce pursuant to

22   his Rule 16(b) disclosures all documents defendant intends to use at

23   trial, including to cross-examine government witnesses, except for

24   true impeachment documents); United States v. Swenson, 298 F.R.D.

25   474, 476-77 (D. Idaho 2014) (defendants have “a duty to produce any

26   exhibits they intend to use at trial during cross examination of a

27   government witness other than for impeachment purposes”).             Indeed, as

28   this Court ordered in a recent criminal jury trial in which current

                                              2
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 5 of 8 Page ID #:10782



 1   defense advisory counsel was counsel of record, “All defendants are

 2   ordered to produce . . . every document or other evidence they intend

 3   to use either for examination in the Government’s case in chief or

 4   their case in chief, save only true impeachment documents.”             United

 5   States v. Michaels et al., No. SA CR 16-76-JVS (C.D. Cal.), Doc. 768

 6   at 2-3 (citations omitted); see also id., Doc. 804 at 2-3 (“It is

 7   insufficient to simply state that the defendant will be using

 8   documents produced by government in discovery.” (citations omitted)).

 9   “One of the objectives of Rule 16 is to eliminate the idea that a

10   criminal trial is a sporting contest in which the game of cat and

11   mouse is acceptable.”      United States v. Howell, 231 F.3d 615, 625

12   (9th Cir. 2000).
13         Although in opposing the government’s reciprocal discovery
14   motion defendant claimed that he did not need to reproduce to the
15   government any discovery the government produced to defendant (CR 301
16   at 1), the government’s reply cited to numerous cases showing
17   defendant’s position was simply wrong (CR 324 at 7-8).            The Court
18   agreed, finding that defendant must produce reciprocal discovery on a
19   rolling basis and complete his production by December 1, 2020, which

20   included “all materials for use at trial other than impeachment

21   evidence.”    (CR 371 at 6.)2

22

23

24

25

26         2There’s little doubt that defendant understood this, because
     in the parties’ joint status report filed on April 6, 2021, defendant
27   claimed he “is continuing to review discovery in this case and may
     provide additional reciprocal materials promptly upon discovery.”
28   (CR 433 at 3.) The only “discovery in this case” is from the
     government.
                                        3
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 6 of 8 Page ID #:10783



 1         B.    The Court Should Exclude Evidence Defendant Failed to
                 Produce in Reciprocal Discovery
 2

 3         The Ninth Circuit has held that district courts have broad

 4   discretion in enforcing discovery rules, and a defendant’s failure to

 5   comply with his discovery obligations under Rule 16(b)(1)(A) can

 6   result in exclusion of evidence at trial.          See United States v.

 7   Scholl, 166 F.3d 964, 972 (9th Cir. 1999) (upholding district court’s

 8   decision to exclude defense evidence as a sanction for violating Rule

 9   16 based on trial court’s finding that defendant’s failure to produce

10   the evidence to the government in discovery was “a strategic decision

11   to withhold the [evidence] until the government would be unable to

12   fully investigate”); United States v. Duran, 41 F.3d 540, 545-46 (9th

13   Cir. 1994) (upholding exclusion of evidence that was not disclosed in
14   violation of Rule 16 where defense counsel failed to produce evidence
15   without showing of good cause); United States v. Aceves-Rosales, 832
16   F.2d 1155, 1156-57 (9th Cir. 1987) (upholding exclusion of evidence
17   not timely disclosed where defense counsel “made a strategic decision
18   to withhold the document until after the close of the government’s
19   case”); see also United States v. Young, 248 F.3d 260, 269-70 (4th

20   Cir. 2001) (upholding exclusion under Rule 16 of audiotape evidence

21   defendant did not produce in pretrial discovery where defendant

22   sought to introduce audiotape on cross-examination of government

23   witness not for impeachment purposes, but as substantive “evidence in

24   chief” that someone else committed the crime).

25         At the hearing on October 19, 2020, in response to the

26   government’s request to make defendant’s production requirements even

27   stricter than the Court’s tentative order, the Court stated:

28

                                              4
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 7 of 8 Page ID #:10784



 1         I don’t think I really could be any clearer in putting some
           teeth in this order. I think the record will be sufficient
 2         right now if I conclude it’s appropriate to simply default
           him on coming forward with pretrial materials and so on,
 3         but that remedy needs to be a very considered one.

 4   (10/19/20 RT at 13.)

 5         After the government raised defendant’s failure to produce

 6   reciprocal discovery again at the January 6, 2021, status conference

 7   and the Court warned defendant to be mindful of his obligations,

 8   defendant (through then counsel) stated, “That assumes, Your Honor,

 9   that we are going to produce any documents, in other words, that we

10   are going to have documents in the defense case.           I’m not sure you

11   can assume that.”      (1/6/21 RT at 11.)     The Court replied, “That’s

12   fine, but if you delay on meeting that obligation, it may have

13   consequences.”     (Id. at 12.)     Defense counsel acknowledged, “And I

14   fully understand that, Your Honor.         I get it.”    (Id.)3
15         Finally, in response to the parties’ positions regarding
16   reciprocal discovery in the joint report in advance of the April 7,
17   2021, status conference (CR 433), the Court declared:
18         With regard to Mr. Avenatti’s reciprocal discovery
           obligations, I think I’ve made my view clear when I ordered
19         a rolling production. If there’s additional production and
           it’s not forthcoming fairly soon, I think there’ll be an
20         inquiry as to why the defendant should be permitted to use
           such materials, but I think everybody understands the
21         ground rules. The longer the disclosure is postponed or
           doesn’t happen the more likely there is to be prejudice to
22         the government, but I can’t predict that on the present
           record.
23

24   (4/7/21 RT at 3-4.)

25         Defendant has knowingly failed to produce any reciprocal

26   discovery and defendant has produced no trial exhibits to the

27

28         3Defendant was present at the hearing via telephone.            (1/6/21
     RT at 3.)
                                        5
     Case 8:19-cr-00061-JVS Document 589 Filed 07/26/21 Page 8 of 8 Page ID #:10785



 1   government.     At this point, prejudice to the government should be

 2   assumed, and barring a showing of good faith, the Court should

 3   exclude any defense exhibit that that is not true impeachment

 4   material.

 5   III. CONCLUSION

 6         For the foregoing reasons, the government respectfully requests

 7   that this Court exclude defense exhibits that have not been produced

 8   pursuant to defendant’s reciprocal discovery obligations.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              6
